 

Us. SN GLEE oe
UNITED STATES DISTRICT COURT * oy TEDNY,
EASTERN DISTRICT OF NEW YORK AY 11 2020 *
X LONG ISLAND OFFICE
WILLIAM E. CUTHBERT AFFIDAVIT
Plaintiff BY
-against- WILLIAM E. CUTHBERT

18 Civ. 4796 (JS) (AYS)
THE TOWN OF EAST HAMPTON NEW YORK,
AND POLICE OFFICERS FRANK TROTTA
AND BARRY JOHNSON

 

Defendants.
Xx
STATE OF NEW YORK )ss:
COUNTY OF SUFFOLK ) RECEIVED
. MAY 13 200
| WILLIAM E. CUTHBERT, being duly sworn, deposes and says:
EDNY PRO SE OFFICE

1. |am the Pro se Plaintiff in the above captioned case.

2. | make this AFFIDAVIT IN SUPPORT of my OBJECTION to
Magistrate Judge Anne Y. Shields’ RECOMMENDATION to
dismiss my case.

3. On Jan. 23, 2014, P.O. Trotta, without probable cause to believe |

committed any crime or offense, falsely arrested me for Disorderly

 

 
 

Conduct. His reason, he did not like my attitude. Later, at the EHTP

Station, he added Harassment and Resisting Arrest.

4. After being falsely arrested, and handcuffed without resistance, | was

assaulted and abused. First by P.O. Trotta, joined in by P.O.
Johnson. The officers’ physical abuse of me, while | was handcuffed

painfully to the rear, caused injuries all over my upper body.

_ Jana Nishida, my girlfriend, came to the scene and took two photos of

me being held on the iced ground by P.O. Johnson with his left knee
pressing into my back. These photos were defense exhibits at my

criminal trial. (Exhibit A the two photos mentioned above)

_ On Jan. 23, 2014, the police officers held me on the iced ground for

about 40 minutes. Then | was dragged over to a police car and
thrown onto the rear seat. Then | was hogtied and driven to the East
Hampton Town Police Station. While there, Sergeant Clafin took
photos of some of my injuries. The Sergeant titled the photos,
“Injuries possibly caused in custody.” Meaning in the custody of
Officers Trotta and Johnson. These photos, at my trial, were defense

exhibits.
 

_ On Jan. 14, 2014, | made Station House bail in the amount of $300
and was given an Appearance Ticket to appear in the East Hampton
Town Justice Court for arraignment on the trumped-up charges.
_ On Jan. 23, 2014, after making bail, Jana and | went to see Doctor
Kerr to have him examine my injuries. We were too late to see him.
We drove home and Jana took photos of my injuries. These photos,
at my trial, were defense exhibits.
_ On Jan. 24, 2014 Jana and | went back to see Dr. Kerr. | told him the
day before, Jan. 23, 2014, | was assaulted by two East Hampton
Town Police Officers. | have the medical records for that visit and all
after.

| retained, by referral, Patrick F. Gunn Esq. He has a particularly
good reputation and was a former Assistant District Attorney in
Suffolk County. | told him | was falsely arrested and physically
abused and the charges against me were all lies.

Mr. Gunn, after digging in the case against me, advised me not to
take my case to trial. He said, because the Prosecution would call

four police officers to the stand.

 
 

12. OnApril 10, 2014 Patrick Gunn, Esq. informed me, by letter, of the
prosecutor's plea bargain offers. | turned the offers down. And told
Mr. Gunn again, “I’m innocent and want to go to trial.”

13. On April 24, 2014, Mr. Gunn filed a NOTICE OF MOTION. Where
he argued the facial insufficiency of the Disorderly Conduct
Information. Writing that the words between P.O. Trotta and me were
one on one. Words spoken without any public context.

14. On June 13, 2014 the Prosecution filed an AFFIRMATION IN
OPPOSITION to my attorney’s motion to dismiss all the Informations.

15. OnAug. 7, 2014, Judge Tekulsky, in a written decision, denied Mr.
Gunn's motion to dismiss the case against me.

16. OnAug. 8, 2014, Mr. Gunn, by letter, again informed me of the
plea offers and added “. . . it is very unlikely that you will be victorious
at trial.”

17. OnAug. 22, 2014 | advised Mr. Gunn that | had retained Joseph
Giannini Esq. to take over my case. Mr. Giannini filed a Notice of

Appearance that same day.
18. On Oct. 14, 2014 my criminal trial began. The Prosecution called
four East Hampton Town Police Officers and one civilian. | testified
on my own behalf along with my girlfriend, Jana Nishida.

19. During my trial P.O. Trotta testified that there was no public
nuisance before he arrested me. On direct at page 10, L 5-25 and
page 11, L 5-25. On cross at page 33, L 4-21. His testimony
dovetails with his sworn statement in the Disorderly Conduct
Information.

20. On Oct. 17, 2014, | was found Guilty of Disorderly Conduct and
Resisting Arrest and Not Guilty of Harassment. My case was put over
to Dec. 4, 2014 for Sentencing.

21. On Oct. 17, 2014 Judge Tekulsky ordered me to report to Suffolk

County Probation Department for a Pre-Sentencing Interview.

22. OnNov. 4, 2014 | went to the Suffolk County Probation
Department, with my attorney, for a pre-sentencing interview. He was
there to answer any questions about the case and for moral support.

23. OnNov. 4, 2014 Probation Officer Yvette A. Mulhall, at the end of

a long interview, said to me, “I believe you were mistreated by the

 
 

police officers and you are innocent. | will recommend a Conditional
Discharge.”

24. On Dec. 4, 2014, | appeared in Justice Court for sentencing. When
Judge Tekulsky asked if | wanted to say something before he
imposed sentence | said, “Yes, | am innocent. | did not take a plea
because | am innocent. | went to trial because | am innocent. | will
appeal because | am innocent.” Judge Tekulsky then said to me, “A
jury of your peers found you guilty beyond a reasonable doubt.” Then
he sentenced me to a Conditional Discharge and 8 hours of anger
management counseling to be completed in one year.

25. On Dec. 20, 2014, Mr. Giannini filed a Notice of Appeal for me.
Then recommended Del Atwell, Esq. to do the appeal. | took his
advice and retained Mr. Atwell.

26. OndAug. 24, 2017, the Supreme Court, Kings County Appellate
Term, reversed and dismissed my convictions based on facial
insufficiency of the Disorderly Conduct Information. The same issue
that Patrick F. Gunn, Esq. raised before | was held over to stand trial.

And the same issue that Mr. Giannini raised before, during and after
 

my criminal trial. The Appellate Court decision did not go beyond the
first point in my Appellate Brief.

27. Now Mark A. Radi, the Defendant's attorney, and ANNE Y.
SHIELDS, United States Magistrate Judge, have written | do not
have a meritorious claim and my case should be dismissed.

28. Mr. Radi went so far as to write, “Plaintiff does not have a federal
lawsuit merely because he beat the charges on a jurisdictional
technicality.” (See his PRELIMINARY STATEMENT in his MEMO OF
LAW at page 1, L 5 and 6)

29. Defendant’s Counsel, when he uses the words jurisdiction
technicality, should remember | was falsely arrested for nothing. The
Disorderly Conduct Information failed to allege any unlawful conduct.
It was, beyond a doubt, a trumped-up charge that passed muster. It
survived repeated motions to dismiss. It caused me to be tried for
nothing. And convicted of nothing. And win my appeal that means
nothing.

30. The phrase jurisdictional technicality was the basis for me being

railroaded by systemic corruption and misconduct in our Criminal
Justice System. Now it seems the same will occur in our Federal Civil
Justice System.

31. From the get-go | maintained | was arrested for nothing and
physically abused. | am innocent and trusted in our system of laws to
help me. So far not so.

32. Now United States Magistrate Judge ANNE Y. SHIELDS is
recommending that my case be dismissed because | failed to state a
claim. How does the Magistrate's RECOMMENDATION stack up
against the following: On Jan. 23, 2014, P.O. Trotta had no probable
cause to arrest me. So, he falsely arrested me because he did not
like my attitude. Later that day P.O. Trotta drafted and swore to a
Disorderly Conduct Information that did not allege any unlawful acts.
So.

33. While my criminal case was pending, The East Hampton Star, the
paper of record here, published very hurtful articles about me and my
case. Mr. Giannini responded by writing three letters to the editor,
titled, “State v Cuthbert,” “He Will Be Vindicated,” and “Law and
Disorder.” (Exhibit B, the letter “Law and Disorder’ as it appeared in

The Star and Mr. Giannini’s copy)

 
Case 2:18-cv-04796-JS-AYS Document 28 Filed 05/11/20 Page 9 of 17 PagelD #: 601

34. | have been fighting for over six years to vindicate myself in both

state and federal courts. Justice abounds?

William E. Cuthbert

Sworn to this 9th
day of May, 2020

 

MARY E, CROGHAN
NOTARY PUBLIC, STATE OF NEW YORK
Registration No. 01CR6095486
Qualified in Suffolk County
My Commission Expires July 14, 20°23

 

 
oe

+
a
®
Do
©
oO
iN
ban
ot
(o)
(2)
4
®
Do
©
OL
(je)

 

7 Be
Ee

 
 

 

 

 
 

 

AVE UD DIRCETHOO!
-blists,
‘4representative, Lee
Hants to be seen as a
cishing interests, It
ieig to Mr. Trump al-
1 those local interests
4]%0 him.
ur. spills? The great
Put is that you get to
amiote. Don’t let the
iSuphes or our fishing
B sg
JusgUCE COLBATH
50M !
] “34
PUA Sse Hampton
™T oprember 18, 2017
F pay

Ure 3, Jim Lubetkin,
RE: MEHS and desserts

 
  

SLY MOCKLER
‘UGuse

i ‘igansett
* Kember 15, 2017

izabeth Walker,
aging: She sug-
other that when
ym. the radiator,”
1 to the top of a

: same circum-~
yoUuse,
s humbling. I
Ae. convoys, of |
s there a sale?)
‘nicely acces-
at my home is
ireds of thou-
hand, the dog
tanced social
self for maxi-

1 hamlet that
ly considered
diverse.

ust do more

 

fumnber waves

     

than drop in the bucket of affordable
housing — they must get real. Nimby
(not in my backyard) is economically
passé, Perhaps I’ll pitch tents at the new
place — all will be welcome.

DIANA WALKER

Law and Disorder
. Springs
September 10, 2017
David, .

On Aug. 24, William E. Cuthbert was

finally vindicated. The New York State

- Appellate Term reversed and dismissed
his convictions in East Hampton Town
Justice Court.

Back on Oct. 16, 2014, he was con-
victed of disorderly conduct and resist-
ing arrest. The jury trial was before Jus-
tice Steven Tekulsky. Further, the ap-
pellate term ordered our Town Justice
Court to remit to William Cuthbert all
fines, surcharges, and fees paid by him.

I was Mr. Cuthbert’s trial counsel.

Patrick Gunn Esq. also represented him.
Del Atwell Esq. was his appellate coun-
sel. Mr. Atwell argued and won the ap-
peal. .
All the above and below arose from
a minor traffic accident on Jan. 23,
2014. Mr. Cuthbert was not at fault.
Less than an hour after the accident,
he was taken into custody. He was bru-
tally abused, then falsely charged by
East Hampton, Town Police Officers
‘Trotta and Johnson,

Mr. Gunn, well before trial, moved ::

to dismiss the charges against Mr.
Cuthbert. Justice Tekulsky denied his
motion. Mr Gunn argued the very
Same reason that the appellate court cit-
ed in dismissing the charges. Simply
put, the charges as alleged were not
criminal acts,

T adopted Patrick Gunn’s motion and
moved to dismiss the charges on several
occasions. Again, again, and again, Jus-
tice Tekulsky refused to dismiss.

We were tight on the law. The judge
was wrong, That wrong led to a serious
injustice to William Cuthbert, a jury tri-
al, presided over by Justice Tekulsky. At
trial, four town police officers and one
civilian testified for the prosecution, Mr.

 

 

 

Cuthbert testified on his own behalf,
and Jana Nishida, a friend of his, backed
his word. He was convicted of disorderly

conduct and resisting arrest; acquitted of |

harassment.

William Cuthbert, because of these
convictions, had to be interviewed by
Suffolk County Probation. A probation
officer was required to write a pre-sen-
tence report for Justice Tekulsiy. I went
with Mr, Cuthbert for his interview, The
probation officer’s interview was both in-

depth and wide-ranging, lasting over “&

one hour. Near the end, the Probation
officer said to Mr, Cuthbert, “I believe
you were mistreated by the police offi-
cers and you are innocent.” Then
added, “My recommendation to the
court will be a conditional discharge,”
meaning no jail or probation,

On Dec. 4, 2014, William Cuthbert
appeared in Justice Court for sentenc-
ing. He was asked by Justice Tekuisky
if he wanted to say something before
Sentence was imposed. He replied, “Yes,
Fam innocent. I did not take a plea be-
cause I am innocent. I went to trial be-
cause I am innocent. f will appeal be-
cause I am innocent,” Judge Tekulsky
then reminded Mr. Cuthbert that a jury
of his peers had found him guilty be-
yond a reasonable doubt. Then the
judge sentenced him to a conditional
discharge and eight hours of anger-man-
agement counseling, to be completed in
one year.

The case, People of the State of New
York against William E. Cuthbert, is a
classic display of law and disorder. Police
brutality, trumped-up charges, a judge
that would not follow the law, a prose-
cution that went awry. F inally, a jury thac
rendered convictions based on false tes-
timony that proved nothing. A perfecz

“storm of criminal injustice,

On Dec. 14, 2014, after sentencing, |
wrote a letter to the editor of The East
Hampton Star. The editor chose the ti-
tle, “He Will Be Vindicated.” As Mar-
ines say, “There it is,”

Note: William and I will soon return
to East Hampton Justice Court, to get
back all the money the court wrongfully -
took from him,

Semper fi,
JOSEPH GIANNIN

 

 

 
   

  

| PLEA
NOISE gi
COMMUNITTi
| ORO sn

  
     

To the Editor,

Do pilots whe u
airport ever have ;
They must be aware
strong antipathy to tl
tion they produce, ¢
ends,

Sometimes an apy
natures may have <
small and transiert.

In that spirit, I an
displayed at an airp:
Calif., not expecting
some may get the m
would it be to have se
displayed in East Sai

PHILIP

Shell ft Ou:

M
Se
Dear Editor,

We would like tc 2
thank-you to all who h
ganize, donated, purch:
tion; and attended the
Out Harnptons bene
Hanipton Shellfish Ha:
, Special thanks t3 Fe
Kurt Giehl for organizin;
event at their beautiful
cooking some of the at
David, September 1, 2017
LAW AND DISORDER

On August 24, 2017 William E. Cuthbert was finally vindicated. The New
York State Appellate Term reversed and dismissed his convictions in our
Town Justice Court. Back on October 16, 2014 he was convicted for
Disorderly Conduct and Resisting Arrest. The jury trial was before Judge
Steven Tekulsky. Further, the Appellate term ordered our Town Justice
Court to remit to William Cuthbert all fines, surcharges and fees paid by
him. | was Mr. Cuthbert’s trial counsel. Patrick Gunn Esq. also
represented him. Del Atwell Esq. was his appellate counsel. Mr. Atwell
argued and won the Appeal.

All the above and below arose from a minor traffic accident on January
23, 2014. William Cuthbert was not at fault. Less than hour after the
accident Mr. Cuthbert was taken into custody. Brutally abused, then
falsely charged by Town Police Officers Trotta and Johnson.

Patrick Gunn Esq., well before trial, moved to dismiss the charges
against William Cuthbert. Judge Steven Tekulsky denied his motion.
Mr. Gunn argued the very same reason that the Appellate Court cited in

dismissing the charges. Simply put, the charges as alleged were not
criminal acts | adopted Patrick Gunn’s motion and moved to dismiss

the charges on several occasions. Again, again and again Judge Tekulsky
refused to dismiss.

We were right on the law. The Judge was wrong. Wrong led to a serious
injustice to William Cuthbert. A jury trial presided over by Judge
Tekulsky. At trial four Town Police Officers and one civilian testilied for
the Prosecution. Mr. Cuthbert testified on his own behalf and Jana

2

 
 

Nishida, a friend of his, backed his word. He was convicted, of
Disorderly Conduct and Resisting Arrest. Acquitted of Harassment.

William Cuthbert, because of these convictions, had to be interviewed
by Suffolk County Probation. A Probation Officer was required to write
a Pre-Sentence Report for Judge Tekulsky. | went with Mr. Cuthbert for
his interview. The Probation Officer’s interview was both in depth and
wide ranging. Lasting over 1 hour. Near the end the Probation Officer
said to William Cuthbert, “I believe you were mistreated by the police
officers and you are innocent.” Then added, my recommendation to
the Court will be a Conditional Discharge. Meaning no jail or probation.

On December 4, 2014 William Cuthbert appeared in Justice Court for |
sentencing. Mr. Cuthbert was asked by Judge Tekulsky if he wanted to
say something before sentence was imposed. William Cuthbert replied,
“Yes, 1am innocent. | did not take a plea because | am innocent. | went

to trial because | am innocent. | will appeal because | am innocent.”
Judge Tekulsky then reminded Mr. Cuthbert that a jury of his peers
found him guilty beyond a reasonable doubt. Then the Judge sentenced
him to a Conditional Discharge and 8 hours of anger management
counseling. To be completed in one year.

The case, People of the State of New York against William E. Cuthbert
is a classic display of Law and Disorder. Police brutality, trumped up
charges, a Judge that would not follow the law, a prosecution that went
awry. Finally a jury that rendered convictions based on false testimony
that proved nothing. A perfect storm of criminal injustice.

On December 14, 2014, after sentencing, | wrote a letter to the Editor
of The East Hampton Star. The Editor chose the title, “He Will Be
Vindicated.” As Marines say, “There It Is.”

2

‘B2
Case 2:18-cv-04796-JS-AYS Document 28 Filed 05/11/20 Page 15 of 17 PagelD #: 607

Semper Fi,
Joseph Giannini Esq.
631-324-4778

Note: William and | will soon return to our Town Justice Court. To get
back all the money the Court wrongfully took from him.

62.

 
FILED
UNITED STATES DISTRICT COURT u.s. DN.CLERK'S OFFICE

TRICT COURT EL <1
EASTERN DISTRICT OF NEW YORK | :
x % MAY 14 2020

 

L
William E. Cuthbert ONG ISLAND OFFICE

Plaintiff, Affirmation of Service

-against-

THE TOWN OF EAST HAMPTON, NEW YORK 18 CV 4796 (JS) (AYS)
FRANK TROTTA AND BARRY JOHNSON

Defendants

|, Joseph Giannini, Esq., declare under penalty of perjury that | have served a
copy of the attached Plaintiff's Objection by Priority Mail (RRR) upon Defendant's
Counsel Mark A. Radi whose address is 179 Westbury Avenue, Carle Place New York

11514,
RECEIVED

MAY 43° 7020

Dated: May 9, 2020
Suffolk, New York

BONY Pc So OFFICE

(Signature

Av Leiz2 a ® Wiank
Address

fast Hampton NY 143%
City, State, Zip Code

 

 

 

 
eyonky ,,juogng |

ar OPISU] SARUM L9101g

oid 343 s} GujGeyoed siyy,
a

Ke

“‘paasasal sqYBu ITV 4 *c
BU [I {8LOZ 49q09DO fe2]14aS [ISO “S'N © Pid3 “A]eSe2 JO} Jou 5] GujBeyoed siy, “Me] jesopay Jo UONLIOIA e oq

 

 

AeW @SNnsiIW SIUBWIGIYS elllW Aquo UJ PUSS Ul] Ss! IIAABS JES
. 2 4d 6i ui
Ip @SN 10} Ajajos papl~oid PuUe g DAABS [| Od °S'N Suz Ny

~

A038 Y
ISPAId

SN TWNOILVNYSLNI GNV DILSaWOG wos

910 YouRW ‘eee [ede T

2 AN. anys kr

yznle wags
ag

o yee

ANIINO S3I1ddN$ 3444 waqHO

~ Woo'Sdsn LV SN LISIA
| @3DIAYFS TVLSOd

SALVLS GALINA

30-260 16 busoesy

06 els

yoLpod -
aD La WAI,

ge eure ayprcy

za

é Ili z

 

Oe
ae saat inn

Ea

Of

ct 2]

Veh"
ebay p77
oy

“OL

   

 

ANHOId/NOS'SASN

 

capes HO Su; UeOS
tiydid Beye]
aay BINPAYyos OF

 
